Case 5:18-cr-00258-EJD Document 619-15 Filed 12/04/20 Page 1 of 4




      Exhibit 13
To:        Leach, Robert (USACAN)[RLeach@usa.doj.gov]
Cc:        Baehr-Jones, Case  5:18-cr-00258-EJD
                         Vanessa                    Document 619-15 Filed 12/04/20 Page 2 of 4
                                  (USACAN)[vbaehr-jones@usa.doj.gov]
From:      Philip Korologos[Pkorologos@BSFLLP.com]
Sent:      Wed 1/8/2020 2:59:44 AM (UTC)
Subject:   RE: US v. Elizabeth Holmes, CR 18-258 EJD (N.D. Cal.)

 Thanks Bob.

 Phil

 Philip Korologos
 Partner



 BOIES SCHILLER FLEXNER LLP
 55 Hudson Yards
 New York, NY 10001
 (t) +1 212 446 2390
 (m) +1 917 331 8000
 pkorologos@bsfllp.com
 www.bsfllp.com



 From: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
 Sent: Tuesday, January 7, 2020 5:34 PM
 To: Philip Korologos <Pkorologos@BSFLLP.com>
 Cc: Baehr-Jones, Vanessa (USACAN) <Vanessa.Baehr-Jones@usdoj.gov>
 Subject: FW: US v. Elizabeth Holmes, CR 18-258 EJD (N.D. Cal.)

 Dear Philip,

 Thank you again for speaking with me. Here are two documents I received from W&C regarding the representation issue.

 Best regards,
 Bob

 From: Philip Korologos <Pkorologos@BSFLLP.com>
 Sent: Tuesday, January 7, 2020 7:25 AM
 To: Leach, Robert (USACAN) <RLeach@usa.doj.gov>
 Cc: Ilana Miller <imiller@BSFLLP.com>
 Subject: RE: US v. Elizabeth Holmes, CR 18-258 EJD (N.D. Cal.)

 Sounds good. I should be in my office—the 212 number below.

 Thanks,

 Phil

 Philip Korologos
 Partner



 BOIES SCHILLER FLEXNER LLP
 55 Hudson Yards
 New York, NY 10001
 (t) +1 212 446 2390
 (m) +1 917 331 8000
 pkorologos@bsfllp.com
 www.bsfllp.com
From: Leach, Robert (USACAN)    <Robert.Leach@usdoj.gov>
                        Case 5:18-cr-00258-EJD       Document 619-15 Filed 12/04/20 Page 3 of 4
Sent: Tuesday, January 7, 2020 10:20 AM
To: Philip Korologos <Pkorologos@BSFLLP.com>
Cc: Ilana Miller <imiller@BSFLLP.com>
Subject: Re: US v. Elizabeth Holmes, CR 18-258 EJD (N.D. Cal.)

Philip:

Wonderful. Thank you. Shall we say 1:30 PT? If so I’ll give you a call then.

Best regards,
Bob
On Jan 7, 2020, at 6:40 AM, Philip Korologos <Pkorologos@bsfllp.com> wrote:

          Bob:

          Ilana forwarded me your email below. In addition to being one of the more senior partners at the firm, I work with
          and help oversee the General Counsel function as a member of the Executive Committee, including with respect to
          Theranos related issues. I would be happy to talk with you when it is mutually convenient. My schedule today is
          fairly open for a call between 9:00 and 3:00 PT if you’d like to schedule something. Ilana will likely join us as well if
          her schedule also works.

          Best regards,

          Phil

          Philip Korologos
          Partner



          BOIES SCHILLER FLEXNER LLP
          55 Hudson Yards
          New York, NY 10001
          (t) +1 212 446 2390
          (m) +1 917 331 8000
          pkorologos@bsfllp.com
          www.bsfllp.com

          ---------- Forwarded message ----------

                 From: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
                 Date: January 7, 2020 at 1:09:53 AM EST
                 Subject: US v. Elizabeth Holmes, CR 18-258 EJD (N.D. Cal.)
                 To: Ilana Miller <imiller@bsfllp.com>

                 Dear Ms. Miller,

                 I am one of the prosecutors on US v. Elizabeth Holmes, the former CEO of Theranos. I understand you
                 are the Deputy GC of Boies Schiller and have had some dealings with Ms. Holmes’ current criminal
                 defense counsel. I need to speak with someone at the firm about certain Theranos-related issues, and
                 thought it would be best to start with someone in the GC’s office. Is there a good time to connect? I
                 would be very grateful for your time.

                 Thank you very much.

                 Best regards,

                 Bob Leach
********************************
        Case 5:18-cr-00258-EJD Document 619-15 Filed 12/04/20 Page 4 of 4
Robert S. Leach
Assistant United States Attorney
United States Attorney's Office
 Northern District of California
1301 Clay Street, Suite 340S
Oakland, California 94612
(510) 637-3918 -- Office
(415) 793-2945 – Cell
